Citation Nr: 1128510	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to May 1993.  He was also a member of the Army National Guard from May 1993 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board remanded the Veteran's claim for further development in July 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has claimed entitlement to service connection for tinnitus, a left elbow disorder, a left wrist disorder, a left ankle disorder, and a bilateral knee disorder.  In his August 2003 claim, he stated that his left ankle was broken during his participation in the Rangers program, that he broke his left wrist and elbow on an obstacle course, that his bilateral knee disability was due to running and marching, and that his ears were damaged while working as a dragon gunner.  
Although these issues were remanded by the Board in July 2010 for the purpose of obtaining a VA examination with etiological opinions, evidence now of record indicates that the Veteran did not receive notification of his scheduled examination.

As noted in the prior Board remand, an Army National Guard quadrennial examination, conducted in May 1994 (approximately one year after separation from active service), noted that the Veteran's upper extremities, lower extremities, and ears were normal.  However, on his report of medical history, the Veteran checked "Yes" to swollen or painful joints and broken bones.  See VA Standard Forms 88 and 93, May 15, 1994.  In May 2005, the Veteran reiterated that he broke his ankle and left arm in service, and went on sick call for knee swelling.  See Notice of Disagreement, May 3, 2005.  In his May 2006 substantive appeal, the Veteran stated that the tinnitus was caused because he shot missiles in service and was involved in mortar fire; that he broke his left elbow and wrist while running the obstacle course at Schofield Barracks in Hawaii in the 1990s; that he broke his left ankle while going through a light leader course in 1990 or 1991 in Hawaii; and that the bilateral knee disorder is due to marching and also the result of an altered gait from favoring his ankle.  

As noted, the Veteran's claims were remanded so as to provide him with a VA examination to address these issues.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  A VA examination was requested in July 2010, and the examination was scheduled for August 17, 2010.  However, the Veteran did not report to his scheduled examination.  In a statement from the Veteran, he indicated that his family moved to a new address 2-3 years prior, and that the notification letter was delivered to his prior address.  In fact, he was unaware that an examination had been scheduled until that tenant also moved to a new address, found the notification letter, and informed the Veteran.  The Veteran immediately contacted his representative, and further stated that he contacted the RO and provided them with his updated address.

Because the Veteran provided good cause as to why he missed the August 2010 VA examination appointment, the Board finds that an additional attempt should be made to provide a supplemental VA examination.  However, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

The Board notes further, that the July 29, 2010, RO development letter to the Veteran which was requested by the Board's remand as well as the October 5, 2010 supplemental statement of the case were sent to the Veteran's old address.  Information of record indicates that the Veteran has not resided at that address for several years.  See Representative's Written Brief Presentation, dated May 16, 2011, with attachments.  On remand, the RO should ensure that such documents are re-mailed to the Veteran at his current address of record.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran copies of the July 29, 2010, RO development letter to the Veteran which was requested by the Board's prior remand as well as the October 5, 2010 supplemental statement of the case to the Veteran at his most recent address of record.  

2.  Schedule the Veteran for a VA examination or examinations in the appropriate specialty/specialties to determine the nature and etiology of tinnitus, a left elbow disability, a left wrist disability, a left ankle disability, and a bilateral knee disorder, to include whether any identified disorder(s) was/were incurred during, the Veteran's period of active service.  The examination notification letter must be mailed to the Veteran's current address, which is now associated with the claims file.

After a review of the claims folder, to include the Veteran's statements in support of his claim, the examiner should address the following:

Whether it is at least as likely as not that tinnitus, a left elbow disability, a left wrist disability, a left ankle disability, and/or a bilateral knee disorder, is related to his period of active service.

Whether it is at least as likely as not that the Veteran's bilateral knee disorder is proximately due to, or alternatively, permanently aggravated by a left ankle disability.    

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


